Opinion issued November 1, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00763-CR
                            ———————————
                   IN RE LASANAH MASSAQUOI, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION

      Lasanah Massaquoi seeks a writ of habeas corpus based on the trial court’s

denial of his motion for new trial.* He also seeks a change of venue.

      We dismiss this petition for lack of jurisdiction. See TEX. GOV’T CODE
§ 22.221(d) (appellate courts have jurisdiction to issue writ of habeas corpus only



*
      The underlying case is State of Texas v. Lasanah Massaquoi, cause number
      1515427, pending in the 178th District Court of Harris County, Texas, the
      Honorable David Mendoza, presiding.
when relator is imprisoned by virtue of order or judgment in civil case). Any
pending motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2